Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Responsive to communication entered 8/17/2020. Amendments filed 7/15/2020 are entered.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2020 has been entered.

Priority
This application, 14/796408 filed 7/10/2015, claims benefit of 12/696866 filed 1/29/2010, which claims benefit of 371 of PCT/US09/05670 filed 10/19/2009 which claims priority of provisional application 61/196,461 filed 10/17/2008. However, application 14/796408 contains matter not disclosed in the parent application at the time of its filing date (specifically claim 5). Application 14/796408 then is a CIP of 12/696866, where claim 5 has a priority date of 7/10/2015. Accordingly, the Office requests that applicant update the ADS and the first paragraph in the specification to reflect this. 

Status of Claims


Objection to the Specification
The specification (filed 7/10/2015) fails to provide support for the limitations of claim 5. The Office notes that this claim, being present on the filing date is not new matter.  Applicant is required to correct this deficiency. 

Rejections withdrawn
Claims 1 – 3, 5, 6, 8 - 18 and 20 had been rejected under 35 USC 103. Applicant’s amendment to claim 1 with the inclusion of a newly added limitation has overcome the rejection of record. However, claims are subjected to a new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 3,  5, 6, 8 – 10, 14 - 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental steps without significantly more.  

Step 1:  Are the claims directed to a statutory category (a process, machine, manufacture, or composition)? 
Step 2A, Prong 1:   Does the claim recited an abstract idea, law of nature or natural phenomenon?
Step 2A, Prong 2:  Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Step 2B:  Does the claim require additional elements that amount to significantly more than the judicial exception?

Step 1:
Claim 1 recites a process involving “identifying” and “comparing”.  These claims are eligible to be evaluated under Step 2A below.

Step 2A, Prong 1:
Claim 1 is directed to the abstract idea of the mental step of “identifying” and “comparing”.  

Step 2A, Prong 2:
Claim 1 does not recited additional steps that integrate the judicial exception of an abstract idea into a practical application.  Claim 1 is simply directed to the judicial exception of " identifying” modified proteins and “comparing " the modified proteins to a standard set in the absence of other steps that integrate the steps of “identifying” and “comparing” into a practical application of the exception.  

Step 2B:
Claim 1 does not require additional elements that amount to significantly more than the judicial exception of “identifying” and “comparing”.  The Office notes that claim 1 recites a step of contacting.  However, this step of contacting does not amount to significantly more than the judicial exception because it is routine in the art as set forth in the 35 USC 103 rejection below.  
The Office notes that claims 2, 3, 5, 6, 8 – 10, 14 - 18 and 20 fail to cure this deficiency.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, 6, 8 – 10, 14 - 18 and 20 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of homogenization “in an essentially detergent free environment” is vague and indefinite.  It is unclear how much detergent may be present yet still be considered essentially detergent free.  The metes and bounds of the term cannot be determined.  
Regarding claim 8, the limitation “wherein the functional cell extract is obtained from a frozen or cryopreserved biological sample” is vague and indefinite.  There is no antecedent basis for the term 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 

Claims 1, 2, 6, 14, 16, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mrksich (US PGP 2003/0119054) in view of Cahill (US PGP 2004/0038417), Shen (US PGP 2003/0153014) and Smith (US PGP 0124138).  
Regarding claim 1 and 14, Mrksich discloses a method for identifying post translational modifications using a chip that has polypeptides arrayed on it (para 154, para 152). Mrksich discloses post-translational modifications of the polypeptides on the array by cell extracts (para 152, 166, 167, 223 and 226) and biological samples (para 163, Incubation of the substrate with a biological sample containing Src and ATP results in phosphorylation of the display peptide) are applied and measured on a chip.  Mrksich discloses detecting the at least one PTM or PTM alteration by detecting a signal from the array thereby identifying the PTM or PTM alteration on the at least one protein (antibodies used to detect post translationally modified proteins (para 163, Incubation of the substrate with a biological sample containing Src and ATP results in phosphorylation of the display peptide, and the resulting phosphotyrosine epitope is detected through the binding of an anti-phosphotyrosine antibody). 
Mrksich discloses solid state array, the array comprising an ordered plurality of proteins (para 154, para 152). Mrksich discloses contacting a functional biological sample comprising proteins having PTM enzyme activity with a solid state array, the array comprising an ordered plurality of proteins under conditions that allow post-translational modification (PTM) to occur or that allow PTM to be modified (para 163, 166, 167, 223 and 226). Mrksich discloses identifying post-translationally modified proteins in 
Mrksich fails to disclose comparing the PTM state data set of (ii) with a PTM standard data set that includes PTM state data diagnostic for the disease or medical condition, thereby determining the PTM state of the biological sample from a subject suspected of having said disease or medical condition in the subject. 
Mrksich fails to disclose wherein the functional biological sample is generated by homogenization of a biological sample from a subject suspected of having a disease or medical condition in an essentially detergent-free environment, and wherein the functional biological sample is supplemented with an ATP generating system.  
Mrksich fails to disclose wherein the functional biological sample is a bodily fluid.  

Shen discloses wherein the functional biological sample is generated by homogenization of a biological sample (para 112, the protein array is used to capture these proteins from a sample; Para 122, The protein array is then incubated with biologically activated sample such as cell lysate) from a subject suspected of having a disease or medical condition (para 9, The invention can be used for making comparisons between control samples and samples that represent a changed condition. The condition can include for example, disease, disease progression, a disease stage, a developmental stage, drug treatment, chemical treatment, physical change, biological change, different tissues, different animals, different cells, different dosages and any other condition it would be useful to identify and characterize by a comparison of protein modification or enzymatic activity) in an essentially detergent-free environment (Shen does not teach the use of detergent in making the homogenate).
Shen discloses the functional biological sample is a bodily fluid (Para 127, The protein modification status of a target protein, or a plurality of target proteins, in any sample can be assessed by plasma, serum, saliva, semen, stool, sputum, cerebral spinal fluid, tears, mucus, amniotic fluid or the like. Biological tissues are aggregates of cells, usually of a particular kind together with their intercellular substance that form one of the structural materials of a human, animal, plant, bacterial, fungal or viral structure, including connective, epithelium, muscle and nerve tissues;  para 102 – 106 Phosphorylation assays).  

Smith discloses use of an ATP regenerating system for phosphorylation assays (para 190, Another approach is based on evaluation of the MAP kinase activity via a phosphorylation assay. Cells are stimulated with the mitogen and a soluble extract is prepared. The extract is incubated at 30.degree. C. for 10 min with gamma-32 -ATP, an ATP regenerating system).

Cahill discloses comparing the PTM state data set of (ii) with a PTM standard data set that includes PTM state data diagnostic for the disease or medical condition, thereby determining the PTM state of the biological sample from a subject suspected of having said disease or medical condition in the subject (para 137, The method of the present invention may also be useful for the development of pharmaceuticals and/or diagnostics. Accordingly, the method of the present invention may be focused on the identification and/or characterization of (poly)peptides that show, e.g., altered expression levels and/or structural modifications like, e.g., post-translational modifications or amino acid substitutions, additions and/or deletions in different disease states or if normal conditions and disease conditions are compared. This may, in turn, lead to the identification of corresponding defects on the DNA level, valuable information for pharmaceutical and/or diagnostic purposes, and/or the identification of compounds counteracting the abnormal expression levels and/or structural modifications and, thus, being potential drug candidates). 
Cahill with the analysis method of Mrksich for measuring PTMs because it is useful to compare assays as described by Cahill to take advantage of the techniques that can provide valuable information for pharmaceutical and/or diagnostic purposes as described by Cahill. One of ordinary skill in the art would have a reasonable expectation of success to combine Cahill’s and Mrksich’s teachings, because both describe methods used in analysis of PTM of peptides. 
It would have been obvious to one of skill in the art at the time of the invention to use a technique of preparing sample homogenates from bodily fluid samples as taught by Shen with the method of analysis of PTMs of Mrksich because Mrksich disclose analysis of phosphorylation and Shen discloses that the analysis of phosphorylation on chips can be performed using extracts of bodily fluid samples (Shen para 127 and 102-106). One of ordinary skill in the art would have a reasonable expectation of success to combine Shen’s and Mrksich’s teachings because are in the analogous art of PTM analysis. 
It would have been obvious to one of skill in the art at the time of the invention to use the ATP regenerating system of Smith with the Mrksich's teaching of a kinase assays that use ATP (para 163) because Smith discloses that it is conventional to use an ATP regenerating system for providing a source of ATP for such assays (Smith, para 190). One of ordinary skill in the art would have a reasonable expectation of success to combine Smith and Mrksich’s teachings because are in the analogous art of kinase assays.  

Regarding claim 2, Cahill discloses normal conditions and disease conditions are compared (para 137). It would have been obvious to one of skill in the art at the time of invention to Cahill’s teaching of this comparison to the Mrksich’s teaching of analysis of PTMs because both are drawn to the art of analysis of PTM in samples. 

Regarding claim 16, Mrksich discloses use of antibodies to detect a plurality of post translational modifications simultaneously, including phosphorylation, acetylation, ubiquitination, proteolysis and other protein modifications (para 154). 
Regarding claim 17, in the disclosure of the instant application, the term “solid state array” is used in the sense of referring to any combination of one or more target proteins or peptides attached to a solid support (spec, para 98). In light of the specification, the term “solid state array" is interpreted broadly as described in the specification (spec, para 98) and not in the sense of solid state electronic devices. Mrksich discloses use of a chip having an array of immobilized proteins attached (para 147 – 150). 
Regarding claim 18, Mrksich discloses detection with an antibody (para 154). 

Claims 3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mrksich (US PGP 2003/0119054), Cahill (US PGP 2004/0038417), Shen (US PGP 2003/0153014) and Smith (US PGP 0124138) as applied to claim 1 in further view of Capaldi (US PGP 2004/0107057) 
Mrksich, Cahill, Shen and Smith disclose the limitation of claim 1, but fail to disclose performing the contacting steps in the presence and absence of drug. 
Regarding claim 3, Cahill discloses comparing the pattern of protein PTM obtained under the effects of a drug (para 137, The method of the present invention may also be useful for the development of pharmaceuticals and/or diagnostics. Accordingly, the method of the present invention may be focused on the identification and/or characterization of (poly)peptides that show, e.g., altered expression levels and/or structural modifications like, e.g., post-translational modifications or amino 
However, Cahill fails to disclose performing the contacting step in presence and absence of a drug. 
Capaldi discloses the limitations of claims 3 and 5 (para 88, Sample comparison can be between healthy and diseased tissues (e.g., biopsy) or cells (or cell cultures), diseased tissue at different stages (e.g., different cancer stages or the stages of other progressive diseases), tissue before and after drug or other treatment, and so forth.) where samples obtained before drug administration are like those in the absence of drug. 
It would be obvious to one of ordinary skill in the art to test sample with drug as described by Capaldi using the method of the combination of Mrksich, Cahill, Shen and Smith because Mrksich discloses a method for screening compounds having pharmaceutical utility (para 152, For example, analysis of the interaction of a composition on a polypeptide is useful in screening the composition for bioactivity and/or pharmaceutical utility) and Capaldi discloses that it is conventional to test in the presence and absence of drug and before and after treatment. One of ordinary skill in the art would have a reasonable expectation of success to combine the teaching of Capaldi with Mrksich, Vogel, Loda and Cahill because all references are drawn to peptide analyses

Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mrksich (US PGP 2003/0119054), Cahill (US PGP 2004/0038417), Shen (US PGP 2003/0153014) and Smith (US PGP 0124138) as applied to claim 1 in further view of Betschmann (US PGP 2007/0155776). 
Mrksich, Cahill, Shen and Smith disclose the limitations of claim 1 and the use of immunoassay to determine PTM levels (para 154, inter alia). However, Mrksich fails to disclose use of functional extracts from frozen or cryopreserved samples. 
Betschmann discloses performing kinase assays where the stock enzymes were stored frozen to analyze post translational modifications (para 274). 
It would be obvious to one of ordinary skill in the art to combine the use of frozen enzymes taught by Betschmann with the chip based PTM assay method taught by Mrksich because Mrksich is silent on whether the samples had been frozen and Betschmann discloses that PTM enzymes such as kinases are functional after having been frozen and thawed where the use of frozen samples would provide for better sample storage and improve operability of the assay where freezing is known to be a useful means to store and preserve samples. One of ordinary skill in the art would have a reasonable expectation of success to combine the teachings of Betschmann with Mrksich because both are drawn to the analogous art of enzymatic assays

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mrksich (US PGP 2003/0119054), Cahill (US PGP 2004/0038417), Shen (US PGP 2003/0153014) and Smith (US PGP 0124138) as applied to claim 1 in further view of Bowtell (US PGP 2005/0079503). 
Mrksich, Cahill, Shen and Smith disclose the limitations of claim 1 and the use of immunoassay to determine PTM levels having proteins attached to the array (para 154, inter alia). However, Mrksich fails to disclose use of proteins attached to an array using a C or N terminal tag. 

Regarding claims 9 and 10, Bowtell discloses a plurality of proteins, comprises at least one protein, protein fragment or peptide attached to the array without an added tag and with a tag (para 137, two different strategies (direct chemical coupling through the free amino group on Lysine113 and binding to coupled avidin via an N-terminal biotin on the peptide). 
It would be obvious to one of ordinary skill in the art to combine this technique of Bowtell with the teachings of Mrksich to facilitate the attachment of proteins disclosed by Mrksich to the array disclosed by Mrksich because biotin is known for its high affinity binding. The high affinity binding of biotin or a direct linkage would be particularly used where Mrksich notes that proteins tagged with GST, for example, having relatively poor affinity lead to loss of protein from the substrate (Mrksich para 6). One of ordinary skill in the art would have a reasonable expectation of success to combine the teachings Bowtell and Mrksich because both are drawn to the art of protein chemistry.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mrksich (US PGP 2003/0119054), Cahill (US PGP 2004/0038417), Shen (US PGP 2003/0153014) and Smith (US PGP 0124138) as applied to claim 1, in further view of Remacle (US PGP 2004/0265938).
Mrksich, Cahill, Shen and Smith disclose the limitations of claim 1 and use of assay to determine PTM levels having proteins attached to the array (para 154, inter alia). However, Mrksich fails to disclose PTM alterations of claim 15. 
Regarding claim 15, Remacle discloses analysis of dephosphorlation  (para 68, The sample is then contacted with the array. In particular, the capture molecules arrayed on the support are contacted with the biological sample containing proteins comprising target proteins or portions thereof that have possibly undergone the subject protein phosphorylation /dephosphorylation under conditions allowing binding of the target proteins to the respective capture molecules. The target proteins specific for a given population of capture molecules bind to the capture molecules and remain bound also after washing. Preferably, a target protein is bound to a capture molecule by an epitope or site that leaves any phosphate moiety on the target protein available for the subsequent detection step. Therefore, the non-phosphorylated and the phosphorylated forms will be bound likewise. To this end, the capture molecules are selected for the specificity and affinity of binding particular target proteins).  
One of skill in the art would find it obvious to combine the analysis of PTM dephosphorylation in samples taught by Remacle with the method of analysis of PTM taught by Mrksich because Mrksich disclosed PTM analysis generically (para 107) and Remacle discloses that analysis of dephosphorylation is conventional in the art. One of ordinary skill in the art would have a reasonable expectation of success to combine the teachings Remacle and Mrksich because these references are drawn to the art of protein assays. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mrksich (US PGP 2003/0119054), Cahill (US PGP 2004/0038417), Shen (US PGP 2003/0153014) and Smith (US PGP 0124138) as applied to claim 1, in further view of Liotta (US PGP 2007/0224644). 
Mrksich, Cahill, Shen and Smith disclose the limitations of claim 1 and use of assay to determine PTM levels having proteins attached to the array (para 154, inter alia). However, Mrksich fails to disclose comparison of patterns that is diagnostic.
Regarding claim 20, Liotta discloses comparison produces a pattern of protein PTM that is diagnostic for a disease or medical condition (para 26, The present invention also relates to methods of monitoring the physiological status of a subject, comprising: measuring the presence of a post-translationally modified polypeptide (e.g., phosphorylation) in a vitreous fluid sample extracted from a subject.  In certain claims, signaling pathways can be monitored.  Signaling pathways include any pathway in the body that involves generating a chemical event (e.g., phosphorylation) that modulates a cellular activity (e.g., indicating receptor occupancy, site-directed protein-protein binding, and triggering a cascade of enzymatic reactions that culminates in gene expression).  For example, phosphorylation is a key post-translational modification event in many biological pathways involved in cell growth, cell death, gene expression, and cellular responses to stimuli.  In addition, aberrant phosphorylation patterns may be associated with diseases, such as cancer and other hyper-proliferation disorders).  

One of ordinary skill in the art would find it obvious to apply Liotta’s teaching of diagnostics to method of analysis of PTM with Mrksich and Cahill because Mrksich’s method is drawn to analysis of pathological conditions (Mrksich, see claim 70) and Liotta discloses that analysis of the PTM pattern is useful as a diagnostic.  One of ordinary skill in the art would have a reasonable expectation of success to combine the teachings Liotta and Mrksich because these references are drawn to the art of protein assays. 

Response to Arguments

Applicant asserts (p 8) that the art of record fails to teach analysis of ubiquination in samples of bodily fluid as described by newly amended claim 1.  Moreover, affiant assets (response p 8, affidavit p 2, dated 7/15/2020) that:
Enzymes responsible for PTM, e.g. ubiquitination, were not known to be identifiable or preserved in a biological sample cited by the prior art. It was unexpected that enzymes responsible for PTMs retained activity in bodily fluids including serum, plasma, and cerebrospinal fluid. Not only was it unexpected that the functionality of these enzymes was preserved, it was further unexpected that the activity of these enzymes and resulting PTMs could generate patterns of activity on an array of target proteins that were differential between healthy and diseased patients. 

The Office finds Applicant’s argument directed to ubiquination with respect to claims 21 and 22 persuasive.  Accordingly, claims 21 and 22 are free of the art.  
Applicant assets (p 7-12) that the art of record fail to teach the newly added limitations of claim 1.  However, the claims have been subjected to a new grounds of rejection.  

Conclusion
All claims are rejected.  Claims 21 and 22 are free of the art. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641